Citation Nr: 0836612	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  06-02 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

The propriety of the severance of service connection for bi-
polar disorder and post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1995 to 
December 1999.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which severed service connection for 
bi-polar disorder and PTSD, effective from April 1, 2005.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The competent medical evidence of record does not 
establish that service connection for bi-polar disorder and 
PTSD is clearly and unmistakably erroneous.


CONCLUSION OF LAW

The criteria to sever service connection for the veteran's 
bi-polar disorder and PTSD have not been met.  38 U.S.C.A. § 
1110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.105(d), (i), 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant of the information or 
evidence necessary to substantiate the claim, and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In cases involving the severance of service 
connection, which is an action initiated by the RO as opposed 
to the veteran, there are particular notification and 
assistance procedures that VA must perform.  38 C.F.R. § 
3.105(d), (i).  In the decision below, the Board has restored 
service connection for the veteran's bi-polar disorder and 
PTSD.  Accordingly, regardless of whether VA successfully met 
its notification and assistance obligations, no harm or 
prejudice to the appellant has resulted.  See, e.g., Mayfield 
v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.

LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that it is "clearly and 
unmistakably erroneous."  38 C.F.R. § 3.105(d); see also 
Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); 
Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. 
Brown, 6 Vet. App. 166 (1994).  Clear and unmistakable (CUE) 
is defined as "a very specific and rare kind of 'error.'  It 
is the kind of error, of fact or of law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error."  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

When VA seeks to sever service connection, section 3.105(d) 
imposes the same burden of proof that is placed on a claimant 
who, under section 3.105(a), seeks to have a previous 
unfavorable decision overturned.  See Baughman v. Derwinski, 
1 Vet. App. 563, 566 (1991).  In accordance with section 
3.105(a), to determine whether CUE was present in a prior 
decision, either the correct facts, as they were known at the 
time, must not have been before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were weighed 
or evaluated) or the statutory or regulatory provisions 
extant at the time must have been incorrectly applied.  The 
error must be undebatable and of the sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made.  See Damrel v. Brown, 6 Vet. App. 242, 245 
(1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).

Unlike section 3.105(a), however, section 3.105(d) does not 
limit the reviewable evidence to that which was before the RO 
at the time of the initial service connection award.  See 
Stallworth, 20 Vet. App. at 487 (2006); Daniels, 10 Vet. App. 
at 480; Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997).  
The regulation specifically allows a change in medical 
diagnosis to serve as a basis for severance, and the Court in 
Venturella reasoned that this language clearly contemplates 
the consideration of evidence acquired after the original 
grant of service connection.  If "the Court were to conclude 
that . . . a service-connection award can be terminated 
pursuant to § 3.105(d) only on the basis of the law and 
record as it existed at the time of the award thereof, VA 
would be placed in the impossible situation of being forever 
bound to a prior determination regardless of changes in the 
law or later developments in the factual record."  
Venturella v. Gober, 10 Vet. App. at 342-43.

In this case, the RO severed the veteran's service connection 
for bi-polar disorder and PTSD on the basis of an erroneous 
grant of service connection.  Specifically, the RO found that 
the official military board proceedings showed that the 
veteran's mental disorders existed prior to her military 
service without any permanent aggravation.  After a careful 
consideration of the record under the laws and regulations 
set forth above, the Boards finds the high evidentiary burden 
of showing clear and unmistakable error has not been met, and 
the severance of service connection was improper.

In its October 2003 rating decision, the RO granted service 
connection for bi-polar disorder and PTSD.  The RO found that 
service medical records showed the veteran began mental 
health treatments for anxiety during service and continued 
mental health treatment throughout service.  A diagnosis of 
bi-polar disorder and PTSD were made in April 1999.  Service 
medical records showed that the veteran had social and 
occupational impairment with suicidal ideations, and that she 
was hospitalized 3 times in 1999.  A total disability rating 
was assigned. 

In October 2004, the RO issued a proposed rating decision to 
the veteran, informing her that VA intended to sever her 
service connection for bi-polar disorder and PTSD.  The RO 
stated that the October 2003 grant of service connection had 
failed to consider the formal decision of the US Air Force 
(USAF) Physical Evaluation Board (PEB) and discharge 
authority that showed this disability existed prior to 
service without any permanent aggravation and discharge was 
directed without benefits.  The RO continued that failure to 
consider this official evidence from the USAF constituted 
clear and unmistakable error as contemplated by 38 C.F.R. 
§ 3.105(a).  In January 2005, a formal rating decision was 
issued, and service connection was severed.

In a March 2005 letter, Dr. S.P., a licensed psychologist, 
stated that she interviewed the veteran and reviewed her 
mental health and military records.  Dr. S.P. stated that 
based on her review of the records and her interview, no 
formal diagnosis of bi-polar disorder was indicated prior to 
late-April or early May of 1999.  Furthermore, she noted that 
behaviors related to this diagnosis, such as substance abuse, 
were not documented prior to the veteran's enlistment date.  
Dr. S.P. also noted that there was a discrepancy found in the 
veteran's military forms regarding whether bi-polar disorder 
existed prior to military service.  She noted that VA letters 
dated in October 2004 and January 2005 both referred to a 
predisposition for the development of bi-polar disorder.  
Since no specific information was provided regarding the 
evidence considered a predisposition, Dr. S.P. wondered if 
the veteran's prior diagnosis of major depression was the 
factor involved.  However, Dr. S.P. stated that an early 
diagnosis of major depressive disorder does not presuppose a 
later diagnosis of bi-polar disorder.  

In an April 2005 letter, Dr. E.L., who had treated the 
veteran prior to service, stated that he had reviewed Dr. 
S.P.'s evaluation and fully concurred with her conclusions.  

In determining whether severance of service connection was 
proper in this case, the Board first observes that a finding 
of CUE must be based upon an error of fact or law, not a 
disagreement as to how facts were weighed or evaluated.  See 
Fugo, 10 Vet. App. at 479.  The RO in this case established 
its finding of CUE based upon the findings of the USAF PEB, 
which found that the veteran's bi-polar disorder and PTSD 
existed prior to service and were not permanently aggravated 
by service.  This stands in contrast to the findings of the 
RO in October 2003, which apparently concluded that the 
veteran's mental health disorders were acquired during or 
permanently aggravated by service.  

Applicable regulations provide that a service department 
finding that an injury or disease incurred or aggravated in 
the line of duty will be binding on VA unless it is patently 
inconsistent with the requirements of laws administered by 
VA.  38 C.F.R. § 3.1(m) (2007).  Given the inconsistencies in 
the veteran's service medical records as to when bi-polar 
disorder was diagnosed during service, it is more than 
reasonable for the Board to conclude that the USAF PEB 
finding that bi-polar disorder and PTSD pre-existed service 
and were not permanently aggravated by service was patently 
inconsistent with VA laws.  Since any disagreement with that 
finding amounts to a disagreement with how the RO in October 
2003 chose to weigh the facts and the significance of the 
veteran's mental health treatment records, these allegations 
do not amount to CUE.  Therefore, to the extent that 
severance of service connection was based upon the RO's 
reevaluation of the probative weight to be accorded the USAF 
PEB findings, the finding of CUE was improper.

As noted above, section 3.105(d) provides that a change in 
medical diagnosis may be accepted as a basis for severance.  
This case, however, does not concern a change in diagnosis; 
the evidence of record clearly establishes that the veteran 
has bi-polar disorder and PTSD, and the RO did not dispute.  
Instead, this matter involves differing opinions regarding 
the onset or aggravation of the veteran's bi-polar disorder 
and PTSD.  Even if the Board were to assume, however, that a 
change of medical opinion regarding etiology or aggravation 
is sufficiently akin to a change of medical diagnosis so to 
serve as a valid basis for severance of service connection, 
the evidence of record is still insufficient to establish CUE 
in the October 2003 RO decision regarding the onset and 
aggravation of bi-polar disorder and PTSD in this case.  For 
a change in diagnosis to justify severance, the examining 
medical authority must certify that, in light of all 
accumulated evidence, the diagnosis on which service 
connection was predicated is clearly erroneous.  38 C.F.R. § 
3.105(d).  Such certification must be accompanied by a 
summary of the facts, findings, and reasons supporting the 
conclusion. While the October 2004 RO decision indicated that 
the USAF PEB findings had not previously been reviewed, the 
Board notes that the October 2003 decision stated that it had 
reviewed the veteran's service medical records, which 
included the USAF PEB report.  Moreover, Dr. S.P.'s 
evaluation certified that in light of all accumulated 
evidence, the veteran's first diagnosis of bi-polar disorder 
was rendered during service, essentially stating that the 
diagnosis on which service connection was predicated was not 
clearly erroneous.  Therefore, the October 2004 RO decision 
fails to meet the requirements of section 3.105(d).

Accordingly, the Board finds that the evidence does not 
establish CUE in the veteran's grant of service connection, 
and service connection for bi-polar disorder and PTSD must be 
restored.




ORDER

Restoration of service connection for bi-polar disorder and 
PTSD is granted.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


